

116 HR 6665 IH: To direct the Secretary of State, in consultation with the Secretary of Health and Human Services, to submit a report on the actions of the World Health Organization to address the spread of the virus responsible for COVID–19, and for other purposes.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6665IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Carter of Georgia (for himself, Mr. Crawford, Mr. Budd, Mrs. Rodgers of Washington, Mr. Van Drew, Mr. Banks, Mr. Watkins, Mr. Steube, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of State, in consultation with the Secretary of Health and Human Services, to submit a report on the actions of the World Health Organization to address the spread of the virus responsible for COVID–19, and for other purposes.1.FindingsCongress finds the following:(1)On December 30, 2019, Dr. Li Wenliang of Wuhan, China warned the Chinese medical community of the outbreak of the virus responsible for COVID–19. (2)Four days after warning the Chinese medical community, the Chinese Public Security Bureau forced Dr. Li Wenliang to sign a letter admitting that he made false comments and that he had severely disturbed the social order. (3)Chinese authorities suppressed information concerning the spread of such virus by censoring certain keywords on Chinese messaging applications. (4)On January 14, 2020, the World Health Organization tweeted that preliminary investigations conducted by Chinese authorities have found no clear evidence of human-to-human transmission of COVID–19 in Wuhan, China.(5)The virus was later determined to be highly contagious and spread through human-to-human contact.(6)Public health researchers have found inconsistencies in the data reported by the World Health Organization in their situation reports and that the World Health Organization has failed to address such inconsistences. (7)In the middle of the month of January 2020, the World Health Organization refused to declare a public health emergency as they did not want to spook the world further.(8)On February 3, 2020, despite warning signs of an ongoing cover-up, the Director General of the World Health Organization, Tedros Adhanom Ghebreyesus, praised the People’s Republic of China saying he was impressed by President Xi’s leadership. (9)Senior World Health Organization officials praised the People’s Republic of China’s response to the spread of the virus noting that the Chinese people feel protected. (10)There is a longstanding and concerning relationship between the World Health Organization and the People’s Republic of China, as the People’s Republic of China co-chaired the China-Africa Health Ministers Conference, hosted the Belt and Road Forum for International Cooperation, and worked together with the World Health Organization for the One Belt, One Road initiative.(11)In 2017, the People’s Republic of China worked tirelessly behind the scenes to ensure the election of Tedros Adhanom Ghebreyesus as Director General of the World Health Organization. (12)In 2014, while serving as Health Minister in Ethiopia, Tedros Adhanom Ghebreyesus covered up three cholera outbreaks in Ethiopia. (13)In 2017, leaked emails revealed that the World Health Organization refused to classify ebola outbreak as a public health emergency for over two months as to not anger the leaders of African countries. (14)The United States is the largest financial contributor to the World Health Organization, providing the organization with up to $500 million in American taxpayer money every year. (15)If the World Health Organization had been truthful concerning the spread of the virus, the international community could have better prepared to combat such spread. 2.Report on the actions of the World Health Organization to address the spread of the virus responsible for COVID–19(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the actions of the World Health Organization (referred to in this section as the WHO) to address the spread of the virus responsible for COVID–19.(b)Matters includedThe report required under subsection (a) shall include information relating to the following: (1)The failures of the WHO to address the spread of the virus responsible for COVID–19.(2)The extent to which the WHO withheld information from Member States of the United Nations relating to such spread.(3)The accuracy of infection data published by the WHO relating to such spread.(4)The relationship between the WHO and the People’s Republic of China.(5)The role of the WHO in covering up such spread in the People’s Republic of China.(6)Any other systemic failure of the WHO, as determined appropriate by the Secretary of State for inclusion in the report. (c)Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the following: (1)The Committee on Foreign Affairs of the House of Representatives.(2)The Committee on Energy and Commerce of the House of Representatives.(3)The Committee on Foreign Relations of the Senate.(4)The Committee on Health, Education, Labor, and Pensions of the Senate.